Opinion by

Greene, J.
The only error relied upon in this case, is in the taxation of costs in the court below, for more than two witnesses, without the certificate of the judge that they were necessary. It does not appear affirmatively from the record that the necessary certificate was not made to the cleric to justify the taxation of costs, and we must necessarily presume that the officers performed their duty until the contrary is made to appear. It appears over the signature of the clerk that the costs were taxed by *439order of the court. This leaves but little doubt that the necessary certificate or direction was given. But if the records even showed that the costs were improperly charged by the clerk of the district court, the motion for retaxing them must first be acted upon by that court, before the supreme court can properly entertain jurisdiction. To adjudicate upon the errors of a clerk’s fee bill before the same has been submitted to the action of the court below, would be an exercise of original jurisdiction unauthorized by the constitution.
As is claimed by counsel for the plaintiff, the transcript of the fee book, under the 26th section of the Practice Act, Rev. Slat. 474, may properly become a part of the record in a case; but unless the fee bill is made up under the direction of the judge, it is not a record of the proceedings of the court, but merely of the action of the clerk after the adjudication of a case below is fully determined.
Judgment affirmed.